Exhibit 10.1

$220,000,000

SUNPOWER CORPORATION

4.5% Senior Cash Convertible Debentures Due 2015

PURCHASE AGREEMENT

March 25, 2010

DEUTSCHE BANK SECURITIES INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

CITIGROUP GLOBAL MARKETS INC.

CREDIT SUISSE SECURITIES (USA), LLC

As Representatives of the Several Initial Purchasers,

 

c/o Deutsche Bank Securities Inc.

   60 Wall Street

   New York, NY 10005

 

   Merrill Lynch, Pierce, Fenner & Smith Incorporated

   One Bryant Park

   New York, NY 10036

 

   Citigroup Global Markets Inc.

   388 Greenwich Street

   New York, New York, 10013

 

   Credit Suisse Securities (USA), LLC

   Eleven Madison Avenue

   New York, NY, 10010

Dear Sirs:

1. Introductory. SunPower Corporation, a Delaware corporation (“Company”),
proposes to issue and sell $220,000,000 aggregate principal amount of 4.5%
Senior Cash Convertible Debentures due 2015 (“Firm Securities”). The Company
also proposes to sell to the Initial Purchasers, at the option of the Initial
Purchasers, up to an additional $30,000,000 aggregate principal amount of 4.5%
Senior Cash Convertible Debentures due 2015 (“Optional Securities”). The Firm
Securities and the Optional Securities are herein collectively called the
“Offered Securities”. The Offered Securities will be issued pursuant to the
Indenture, dated as of February 7, 2007, as supplemented by the Fourth
Supplemental Indenture, to be dated as of April 1, 2010 (as amended and
supplemented, the “Indenture”), between the Company and Wells Fargo Bank,
National Association, as Trustee. The Offered Securities will be convertible
into cash, and not into shares of Class A Common Stock of the Company, par value
$0.001 per share (the “Common Stock”), in accordance with the terms of the
Offered Securities and the Indenture. The Offered Securities will be offered and
sold to the Initial Purchasers without being registered under the Securities Act
of 1933, as amended (the “Act”), in reliance on exemptions therefrom. The
Company hereby agrees with the several Initial Purchasers named in Schedule A
hereto (“Initial Purchasers”) as follows:

2. In connection with the sale of the Offered Securities, the Company has
prepared a preliminary offering memorandum dated March 24, 2010 (the
“Preliminary Memorandum”) setting forth or including or incorporating a
description of the terms of the Offered Securities, a description of the



--------------------------------------------------------------------------------

Common Stock, the terms of the offering of the Offered Securities, a description
of the Company and any material developments relating to the Company after the
date of the most recent historical financial statements included or incorporated
therein. As used herein, “General Disclosure Package” shall mean the Preliminary
Memorandum, as supplemented or amended by the written communications, including
the pricing term sheet attached as Schedule 2, in the most recent form that has
been prepared and delivered by the Company to the Initial Purchasers in
connection with their solicitation of offers to purchase Offered Securities
prior to the time when sales of the Offered Securities were first made (the
“Time of Execution”). Promptly after the Time of Execution and in any event no
later than the second Business Day following the Time of Execution, the Company
will prepare and deliver to each Initial Purchaser a final offering memorandum
(the “Final Memorandum”). The Company hereby confirms that it has authorized the
use of the General Disclosure Package, the Final Memorandum and the Recorded
Road Show (defined below) in connection with the offer and sale of the Offered
Securities by the Initial Purchasers.

3. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the several Initial Purchasers that:

(a) The General Disclosure Package does not, at the Time of Execution and the
Final Memorandum will not, as of its date, on the Closing Date and on the
Optional Closing Date, if any, contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty as to
the information contained in or omitted from the General Disclosure Package and
Final Memorandum, in reliance upon and in conformity with information furnished
in writing to the Company by or on behalf of the Initial Purchasers through
Deutsche Bank Securities Inc. (“Deutsche Bank”), Citigroup Global Markets Inc.
(“Citigroup”), Credit Suisse Securities (USA), LLC (“Credit Suisse”), and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”)
(collectively, the “Representatives”) specifically for inclusion therein. The
Company has not distributed or referred to and will not distribute or refer to
any written communications (as defined in Rule 405 of the Act) that constitutes
an offer to sell or solicitation of an offer to buy the Offered Securities (each
such communication by the Company or its agents and representatives (other than
the General Disclosure Package and Final Memorandum), an “Issuer Written
Communication”) other than the General Disclosure Package, the Final Memorandum
and the recorded electronic road show made available to investors (the “Recorded
Road Show”). Any information in an Issuer Written Communication that is not
otherwise included in the General Disclosure Package and the Final Memorandum
does not conflict with the General Disclosure Package or the Final Memorandum
and, each Issuer Written Communication, when taken together with the General
Disclosure Package does not at the Time of Execution and when taken together
with the Final Memorandum at the Closing Date and on any Optional Closing Date,
will not, contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

For purposes of this Agreement:

“Closing Date” has the meaning defined in Section 4 hereof.

“Commission” means the Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Rules and Regulations” means the rules and regulations of the Commission.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Act.

(b) As of the Closing Date, the Company will have the authorized, issued and
outstanding capitalization set for in the General Disclosure Package and Final
Memorandum under the heading “Capitalization”.



--------------------------------------------------------------------------------

(c) The Company is duly incorporated and is an existing corporation in good
standing under the laws of the State of Delaware, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the General Disclosure Package; and the Company is duly qualified
to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except for any jurisdiction where the
failure to be so qualified would not, individually or in the aggregate, have a
material adverse effect on the condition (financial or other), business,
properties or results of operations of the Company and its subsidiaries taken as
a whole (“Material Adverse Effect”).

(d) Each subsidiary of the Company has been duly incorporated and is an existing
corporation in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package; and each subsidiary of the Company is duly qualified to do business as
a foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification; except for any such jurisdiction where the failure to be so
qualified would not have a Material Adverse Effect; all of the issued and
outstanding capital stock of each subsidiary of the Company has been duly
authorized and validly issued and is fully paid and non-assessable; and the
capital stock of each subsidiary owned by the Company, directly or through
subsidiaries, is owned free from liens, encumbrances and defects.

(e) The Indenture has been duly authorized by the Company and, assuming due
authorization, execution and delivery of the Indenture by the Trustee,
constitutes a valid and legally binding agreement of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles; the Offered Securities have been duly authorized by the
Company; and when the Offered Securities are delivered and paid for pursuant to
this Agreement on the Closing Date, the Indenture will have been duly executed
and delivered by the Company, such Offered Securities will have been duly
executed, authenticated, issued and delivered, will conform to the information
in the General Disclosure Package and to the description of such Offered
Securities contained in the Final Memorandum and the Indenture and such Offered
Securities will constitute valid and legally binding obligations of the Company,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

(f) When the Offered Securities are delivered and paid for pursuant to this
Agreement on the Closing Date, such Offered Securities will be convertible into
cash in accordance with the terms of the Indenture. The shares of Common Stock
outstanding as of the date hereof have been duly authorized and validly issued,
are fully paid and non-assessable, conform to the information in the General
Disclosure Package and to the description of the Common Stock contained in the
Final Memorandum; none of the outstanding shares of capital stock of the Company
are or will have been issued in violation of any preemptive or similar rights of
any security holder; and the authorized equity capitalization of the Company is
as set forth in the General Disclosure Package.

(g) Except as disclosed in the General Disclosure Package, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company or any Initial Purchaser
for a brokerage commission, finder’s fee or other like payment in connection
with this offering.

(h) Except as disclosed in the General Disclosure Package and assuming the SEC
had granted, prior to the date hereof, the no action request made in the letter
dated March 19, 2010, the Company is subject to and in compliance in all
material respects with the reporting requirements of Section 13 of the Exchange
Act. The Common Stock is registered pursuant to



--------------------------------------------------------------------------------

Section 12(b) of the Exchange Act and is listed on The Nasdaq Global Select
Market, and the Company has taken no action designed to, or reasonably likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act or delisting the Common Stock from The Nasdaq Global Select Market,
nor has the Company received any notification that the Commission or the
Financial Industry Regulatory Authority, Inc. (“FINRA”) is contemplating
terminating such registration or listing.

(i) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required to be obtained or made by
the Company for the consummation of the transactions contemplated by this
Agreement or the Indenture in connection with the issuance and sale of the
Offered Securities by the Company, except such as have been obtained and made
under the Act or such as may be required under state securities laws.

(j) The execution, delivery and performance of this Agreement, and the issuance
and sale of the Offered Securities will not result in a breach or violation of
any of the terms and provisions of, or constitute a default under (a) any
statute, any rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or any
subsidiary of the Company or any of their properties, (b) any agreement or
instrument to which the Company or any such subsidiary is a party or by which
the Company or any such subsidiary is bound or to which any of the properties of
the Company or any such subsidiary is subject, or (c) the charter or by-laws of
the Company or any such subsidiary, except, in the cases of clauses (a) and
(b) above, as would not have a Material Adverse Effect or have a material
adverse effect on the Company’s ability to consummate the transactions
contemplated by the Purchase Agreement, and in the case of clause (b) above, as
has been waived and consented to by the appropriate counterparties, and the
Company has full power and authority to authorize, issue and sell the Offered
Securities as contemplated by this Agreement.

(k) This Agreement has been duly authorized, executed and delivered by the
Company.

(l) Except as disclosed in the General Disclosure Package, the Company and its
subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them and material to the Company’s business, in
each case free from liens, encumbrances and defects that would materially affect
the value thereof or materially interfere with the use made or to be made
thereof by them; and except as disclosed in the General Disclosure Package, the
Company and its subsidiaries hold any leased real or personal property material
to the Company’s business under valid and enforceable leases with no exceptions
that would materially interfere with the use made or to be made thereof by them.

(m) The Company and its subsidiaries possess adequate certificates, authorities
or permits issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by them and have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect, except as the General Disclosure Package discloses may occur.

(n) No labor dispute with the employees of the Company or any subsidiary exists
or, to the knowledge of the Company, is imminent that is reasonably likely to
have a Material Adverse Effect.

(o) Except as disclosed in the General Disclosure Package, the Company and its
subsidiaries own, possess or can acquire on reasonable terms, adequate
trademarks, trade names and other rights to inventions, know-how, patents,
copyrights, confidential information and other intellectual property
(collectively, “intellectual property rights”) necessary to conduct the business
now operated by them, or presently employed by them, and have not received any
notice of infringement of or conflict with asserted rights of others with
respect to any intellectual property rights that, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect.



--------------------------------------------------------------------------------

(p) Except as disclosed in the General Disclosure Package, neither the Company
nor any of its subsidiaries is in violation of any statute, any rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim or
threatened action relating to any environmental laws, which violation,
contamination, liability or claim would individually or in the aggregate have a
Material Adverse Effect or otherwise require disclosure in the General
Disclosure Package; and the Company is not aware of any pending or threatened
investigation which might lead to such a claim. In the ordinary course of
business, the Company (1) conducts a periodic review of the effect of
Environmental Laws on its business, operations and properties, and the Company
has identified and evaluated associated costs and liabilities, and any capital
or operating expenditures, required for cleanup or closure of properties under,
or compliance with, Environmental Laws or any permit, license or approval, any
related constraints on operating activities, and any potential liabilities to
third parties; and (2) has conducted environmental investigations of, and has
reviewed information regarding, its business, properties and operations, and
those of other properties within the vicinity of its businesses, properties and
operations; on the basis of such review and investigations, the Company has
reasonably concluded that, except as disclosed in the General Disclosure
Package, any costs and liabilities associated with such matters would not have a
Material Adverse Effect or otherwise require disclosure in the General
Disclosure Package.

(q) Except as disclosed in the General Disclosure Package, there are no pending
actions, suits, charges (by any governmental entity), investigations, requests
for information (by any governmental entity) or proceedings against or affecting
the Company, any of its subsidiaries or any of their respective properties that,
if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect or otherwise
require disclosure in the General Disclosure Package or the Final Memorandum, or
would materially and adversely affect the ability of the Company to perform its
obligations under this Agreement, or which are otherwise material in the context
of the sale of the Offered Securities; and no such actions, suits or proceedings
are threatened or, to the Company’s knowledge, contemplated.

(r) The financial statements included or incorporated by reference in the
General Disclosure Package and the Final Memorandum present fairly the financial
position of the Company and its consolidated subsidiaries as of the dates shown
and their results of operations and cash flows for the periods shown, and such
financial statements have been prepared in conformity with the generally
accepted accounting principles in the United States (“U.S. GAAP”) applied on a
consistent basis and the assumptions used in preparing the as adjusted financial
information included or incorporated by reference in the General Disclosure
Package and the Final Memorandum provide a reasonable basis for presenting the
significant effects directly attributable to the transactions or events
described therein.

(s) Except as disclosed in the General Disclosure Package, since the date of the
Company’s latest audited financial statements included or incorporated by
reference in the General Disclosure Package there has been no material adverse
change, nor any development or event involving a prospective material adverse
change, in the condition (financial or other), business, properties or results
of operations of the Company and its subsidiaries taken as a whole, and, except
as disclosed in or contemplated by the General Disclosure Package, there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

(t) All material Tax returns required to be filed by the Company or any of its
subsidiaries have been filed in all jurisdictions where such returns are
required to be filed, which returns are true, complete, and correct in all
material respects and all Taxes shown on such returns have been paid. All
material Taxes due or claimed to be due from the Company and each of its
subsidiaries have been paid, other than those (1) currently payable without
penalty or interest or



--------------------------------------------------------------------------------

(2) being contested in good faith and by appropriate proceedings and for which,
in the case of both clauses (1) and (2), adequate reserves have been established
on the books and records of the Company and its subsidiaries in accordance with
U.S. GAAP. Except as disclosed in the General Disclosure Package, no material
deficiency or adjustment for any Taxes has been threatened, proposed, asserted
or assessed against the Company or any of its subsidiaries. To the knowledge of
the Company, the reserves on the books and records of the Company and its
subsidiaries in respect of any Tax liability for any taxable period not finally
determined are adequate to meet any assessments of Tax for any such period. For
purposes of this Agreement, the term “Tax” and “Taxes” shall mean all Federal,
state, local and foreign taxes, and other assessments of a similar nature
(whether imposed directly or through withholding), including any interest,
additions to tax, or penalties applicable thereto.

(u) The Company is not and, after giving effect to the offering and sale of the
Offered Securities and the application of the proceeds thereof as described in
the General Disclosure Package, will not be an “investment company” as defined
in the Investment Company Act of 1940.

(v) Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith and neither the Company nor
any of its subsidiaries nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company or any of its subsidiaries
or has otherwise made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.

(w) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial record keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(x) As of the date of this Agreement, there is and has been no failure on the
part of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply with the provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”) applicable to the Company.

(y) Subject to the facts and risks disclosed in the General Disclosure Package
with respect to clauses (B) and (D) of this paragraph and subject to the
disclosure in the General Disclosure Package, the Final Memorandum and the
documents incorporated therein by reference regarding material weaknesses in the
Company’s internal controls over financial reporting, the Company and its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (C) access to assets is permitted only in accordance with



--------------------------------------------------------------------------------

management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as otherwise disclosed in the General Disclosure Package, the Final
Memorandum and the documents incorporated therein by reference, the general
accounting records of the Company and of each of its subsidiaries provide the
basis for the preparation of the Company’s consolidated financial statements
under U.S. GAAP and have been maintained in compliance with applicable laws.
Except as otherwise disclosed in the General Disclosure Package, the Final
Memorandum and the documents incorporated therein by reference, the Company
maintains disclosure controls and procedures (as such term is defined in Rule
13a-14 under the Exchange Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it will file or
submit under the Exchange Act are recorded, processed, summarized and reported,
within the time periods specified in the rules and forms of the Commission,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it will
file or submit under the Exchange Act are accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate to allow timely
decisions regarding required disclosure.

(z) The section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations—Critical Accounting Policies and Estimates”
included or incorporated by reference in the General Disclosure Package and the
Final Memorandum accurately and fully describes in all material respects (1) the
accounting policies that the Company believes are the most important in the
portrayal of the Company’s financial condition and results of operations and
that require management’s most difficult, subjective or complex judgments
(“Critical Accounting Policies”); (2) the judgments and uncertainties affecting
the application of Critical Accounting Policies; and (3) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions and an explanation thereof.

(aa) Except as disclosed in the General Disclosure Package, no material
indebtedness (actual or contingent) and no material contract or arrangement is
outstanding between the Company or any of its subsidiaries and any director or
executive officer of the Company or any of its subsidiaries or any person
connected with such director or executive officer (including his/her spouse,
children, and any company or undertaking in which he/she holds a controlling
interest). There are no relationships or transactions between the Company or any
of its subsidiaries, on the one hand, and its affiliates, officers and directors
or their stockholders, customers or suppliers, on the other, which, although
required to be disclosed, are not disclosed in the General Disclosure Package.

(bb) There are no material contracts or documents that would be required to be
described in a prospectus pursuant to the Act that have not been so described in
the General Disclosure Package and Final Memorandum.

(cc) PricewaterhouseCoopers LLP, who have certified certain financial statements
of the Company and its subsidiaries, are an independent public accounting firm
within the meaning of the Act and the rules and regulations of the Commission
thereunder.

(dd) The statements set forth or incorporated by reference in the General
Disclosure Package and the Final Memorandum under the caption “Description of
the Debentures,” insofar as they purport to constitute a summary of the material
terms of the Offered Securities, under the caption “Description of Class A
Common Stock,” insofar as they purport to constitute a summary of the material
terms of the Common Stock, fairly summarize in all material respects the matters
referred to therein.

(ee) All of the Company’s options, warrants and other rights to purchase or
exchange any securities for shares of the Company’s capital stock have been duly
authorized and validly issued, conform to the description thereof contained or
incorporated by reference in the General Disclosure Package and were issued in
compliance with federal and state securities laws. The exercise price of each
option issued under the Company’s stock option or other employee benefit



--------------------------------------------------------------------------------

plans has been no less than the fair market value of a share of Common Stock as
determined on the date of grant of such option, except for option in connection
with which appropriate expenses were recorded in accordance with U.S. GAAP. All
grants of options were validly issued and properly approved by the board of
directors of the Company (or a duly authorized committee or subcommittee
thereof) in material compliance with all applicable laws and regulations and
recorded in the Company’s financial statements in accordance with U.S. GAAP and
no such grants involved “back dating,” “forward dating” or similar practice with
respect to the effective date of grant.

(ff) The Company has not sold or issued any securities that would be integrated
with the offering of the Offered Securities contemplated by this Agreement
pursuant to the Act, the Rules and Regulations or the interpretations thereof by
the Commission.

(gg) Neither the Company nor any of its officers, directors or affiliates has
taken or will take, directly or indirectly, any action that is designed to or
which has constituted or which could reasonably be expected to cause or result
in, stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Offered Securities; it being understood and
agreed that the concurrent convertible debenture hedge and warrant transactions
as each described in the General Disclosure Package under the captions “Entry
Into Convertible Debenture Hedge” and “Sale of Warrants” shall not result in a
breach of this Section 3(gg).

(hh) The Rights Agreement, dated as of August 12, 2008, between the Company and
Computershare Trust Company, N.A., as rights agent, has been duly authorized,
executed and delivered by the Company, and the Rights have been duly authorized
by the Company and validly issued.

(ii) None of the Company, the Subsidiaries or any of their respective
“Affiliates” (as defined in Rule 501(b) of Regulation D under the Act) has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any “security” (as defined in the
Act) that is or could be integrated with the sale of the Offered Securities in a
manner that would require the registration under the Act of the Offered
Securities or (ii) engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Act) in
connection with the offering of the Offered Securities in any manner involving a
public offering within the meaning of Section 4(2) of the Act. Assuming the
accuracy of the representations and warranties of the Initial Purchasers in
Section 8 hereof, it is not necessary in connection with the offer, sale and
delivery of the Offered Securities to the Initial Purchasers in the manner
contemplated by this Agreement to register any of the Offered Securities under
the Act or to qualify the Indenture under the Trust Indenture Act.

(jj) No securities of the Company or any of its subsidiary are of the same class
(within the meaning of Rule 144A under the Act) as the Offered Securities and
listed on a national securities exchange registered under Section 6 of the
Exchange Act, or quoted in a U.S. automated inter-dealer quotation system.

(kk) None of the Company or its subsidiaries has taken, nor will any of them
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Offered Securities. The Company acknowledges that the Initial
Purchasers may engage in passive market making transactions in the Common Stock
on The Nasdaq Global Select Market in accordance with Regulation M under the
Exchange Act.

(ll) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
and the Company will not directly or indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.



--------------------------------------------------------------------------------

4. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to sell to the Initial
Purchasers, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company, at a purchase price set forth in Schedule B, the
respective principal amounts of Firm Securities set forth opposite the names of
the Initial Purchasers in Schedule A hereto.

The Company will deliver the Firm Securities to the Representatives for the
accounts of the Initial Purchasers against payment of the purchase price in
Federal (same day) funds by official bank check or checks or wire transfer to an
account at a bank acceptable to the Representatives drawn to the order of the
Company, at the office of Jones Day, 1755 Embarcadero Road, Palo Alto, CA 94304,
at 9:00 A.M., New York time, on April 1, 2010, or at such other time not later
than seven full business days thereafter as the Representatives and the Company
determine, such time being herein referred to as the “First Closing Date”. For
purposes of Rule 15c6-1 under the Exchange Act, the First Closing Date (if later
than the otherwise applicable settlement date) shall be the settlement date for
payment of funds and delivery of securities for all the Offered Securities sold
pursuant to the offering. The Firm Securities so to be delivered will be in the
form of one or more permanent global securities in definitive form, in such
denominations and registered in such names as the Representatives request and
will be made available for checking and packaging at the above office of Jones
Day at least 24 hours prior to the First Closing Date. The Company shall deliver
the Firm Securities through the facilities of the Depositary Trust Company
(“DTC”) unless the Representatives shall otherwise instruct.

In addition, upon written notice from the Representatives given to the Company
from time to time not more than 13 days subsequent to the date of the Final
Memorandum, the Initial Purchasers may purchase all or less than all of the
Optional Securities at the purchase price per principal amount of the Firm
Securities (including any accrued interest thereon to the related Optional
Closing Date). The Company agrees to sell to the Initial Purchasers the
principal amount of Optional Securities specified in such notice and the Initial
Purchasers agree, severally and not jointly, to purchase such Optional
Securities. Such Optional Securities shall be purchased for the account of each
Initial Purchaser in the same proportion as the principal amount of Firm
Securities set forth opposite such Initial Purchaser’s name bears to the total
principal amount of Firm Securities (subject to adjustment by the
Representatives to eliminate fractions) and may be purchased by the Initial
Purchasers only for the purpose of covering over-allotments made in connection
with the sale of the Firm Securities. No Optional Securities shall be sold or
delivered unless the Firm Securities previously have been, or simultaneously
are, sold and delivered. The right to purchase the Optional Securities or any
portion thereof may be exercised from time to time and to the extent not
previously exercised may be surrendered and terminated at any time upon notice
by the Representatives to the Company.

Each time for the delivery of and payment for the Optional Securities, being
herein referred to as an “Optional Closing Date”, which may be the First Closing
Date (the First Closing Date and each Optional Closing Date, if any, being
sometimes referred to as a “Closing Date”), shall be determined by the
Representatives but shall be not later than five full business days after
written notice of election to purchase Optional Securities is given. The Company
will deliver the Optional Securities being purchased on each Optional Closing
Date to the Representatives for the accounts of the several Initial Purchasers,
against payment of the purchase price therefor in Federal (same day) funds by
official bank check or checks or wire transfer to an account at a bank
acceptable to the Representatives drawn to the order of the Company, at the
above office of Jones Day. The Optional Securities being purchased on each
Optional Closing Date will be in the form of one or more permanent global
securities in definitive form, in such denominations and registered in such
names as the Representatives request upon reasonable notice prior to such
Optional Closing Date and will be made available for checking and packaging at
the above office of Jones Day at a reasonable time in advance of such Optional
Closing Date. The Company shall deliver the Optional Securities through the
facilities of DTC unless the Representatives shall otherwise instruct.

5. Offering by Initial Purchasers. The Initial Purchasers propose to make an
offering of the Offered Securities to prospective purchasers at the price and
upon the terms set forth in the General Disclosure Package and the Final
Memorandum as soon as practicable after this Agreement is entered into and as in
the judgment of the Initial Purchasers is advisable.



--------------------------------------------------------------------------------

6. Certain Agreements of the Company. The Company agrees, with the several
Initial Purchasers that:

(a) Until the later of (i) the completion of the distribution of the Offered
Securities by the Initial Purchasers and (ii) the Closing Date, or the Optional
Closing Date if applicable, the Company will not amend or supplement the General
Disclosure Package and the Final Memorandum or otherwise distribute or refer to
any written communication (as defined under Rule 405 of the Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Offered
Securities (other than the General Disclosure Package, the Recorded Road Show
and the Final Memorandum) or file any report with the Commission under the
Exchange Act that is incorporated by reference into the General Disclosure
Package or the Final Memorandum unless the Initial Purchasers shall previously
have been advised and furnished a copy for a reasonable period of time prior to
the proposed amendment, supplement or report and as to which the Initial
Purchasers shall have given their consent, which shall not unreasonably be
withheld, delayed or conditioned. The Company will promptly, upon the reasonable
request of the Initial Purchasers or counsel for the Initial Purchasers, make
any amendments or supplements to the General Disclosure Package and the Final
Memorandum that may be necessary or advisable in connection with the resale of
the Offered Securities by the Initial Purchasers.

(b)(1) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Offered Securities, any event occurs or information becomes
known as a result of which the General Disclosure Package and the Final
Memorandum as then amended or supplemented would include any untrue statement of
a material fact, or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if for any other reason it is necessary at any time to
amend or supplement the General Disclosure Package and the Final Memorandum to
comply with applicable law, the Company will promptly notify the Representatives
and will prepare, at the expense of the Company, an amendment or supplement to
the General Disclosure Package and the Final Memorandum that corrects such
statement or omission or effects such compliance and (2) if at any time prior to
the Closing Date or any Optional Closing Date (i) any event shall occur or
condition shall exist as a result of which any of the General Disclosure Package
as then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or any Issuer Written Communication would conflict with the
General Disclosure Package as then amended or supplemented, or (ii) it is
necessary to amend or supplement any of the General Disclosure Package so that
any of the General Disclosure Package or any Issuer Written Communication will
comply with law, the Company will immediately notify the Representatives and
forthwith prepare and, subject to paragraph (a) above, furnish to the
Representatives such amendments or supplements to any of the General Disclosure
Package or any Issuer Written Communication (it being understood that any such
amendments or supplements may take the form of an amended or supplemented Final
Memorandum) as may be necessary so that the statements in any of the General
Disclosure Package as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any Issuer
Written Communication will not conflict with the General Disclosure Package or
so that the General Disclosure Package or any Issuer Written Communication as so
amended or supplemented will comply with law.

(c) The Company will furnish to the Representatives copies of the General
Disclosure Package, any Issuer Written Communication and the Final Memorandum or
any amendment or supplement thereto, in each case in such quantities as the
Representatives reasonably request. The Company will pay the expenses of
printing and distributing to the Initial Purchasers all such documents.

(d) The Company will arrange for the qualification of the Offered Securities for
sale and the determination of their eligibility for investment under the laws of
such jurisdictions as the Representatives designate and will continue such
qualifications in effect so long as required for the distribution.



--------------------------------------------------------------------------------

(e) For the period specified below (the “Lock-Up Period”), the Company will not
offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, or file with the Commission a registration statement under the Act
relating to, any additional shares of its common stock regardless of class (the
“Securities”) or securities convertible into or exchangeable or exercisable, in
each case during the Lock-Up Period, for any shares of its Securities, or
publicly disclose the intention to make any such offer, sale, pledge,
disposition or filing, without the prior written consent of the Representatives,
except (i) the sale by the Company of the Offered Securities hereunder,
(ii) grants of equity awards pursuant to the terms of a plan in effect on the
date hereof or disclosed in the General Disclosure Package, (iii) issuances of
Securities pursuant to the exercise of such awards or the exercise of any other
equity awards outstanding on the date hereof, (iv) the filing of any amendment
or supplements to the Company’s registration statements on Form S-3
(Registration No. 333-140198) and Form S-8 (Registration Nos. 333-140197,
333-142679, 333-150789 and 333-130340), (v) the filing of any registration
statement on Form S-8 to register shares of its Securities reserved for issuance
under the Company’s employee stock plans, (vi) up to an aggregate maximum of
5,000,000 shares of its Securities or other rights to acquire its Securities
which the Company may issue in connection with transactions with others (a
“Third Party”), including in acquisitions; provided, however, that with respect
to all such shares, each Third Party must enter into an agreement that provides
that, for the Lock-Up Period, each Third Party will not offer, sell, contract to
sell, pledge or otherwise dispose of, directly or indirectly, any shares of
Securities or securities convertible into or exchangeable or exercisable for any
shares of Securities, or publicly disclose the intention to make any such offer,
sale, pledge or disposition without the prior written consent of the
Representatives, and the filing of a registration statement relating to such
shares, provided, however, that such registration statement shall make clear
that such Third Parties are subject to the Lock-Up Period, (vii) the issuance of
shares of Securities in exchange for indebtedness of the Company outstanding on
the date hereof, and (viii) the sale by the Company of warrants in connection
with the Warrant Transaction Confirmation, each dated March 25, 2010, between
the Company and each of Credit Suisse Securities (USA), LLC, Barclays Capital
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Deutsche Bank
Securities Inc. The initial Lock-Up Period for the shareholders listed in
Schedule C commenced on March 15, 2010 and the initial Lock-Up Period for the
Company commenced on March 25, 2010, and each will continue and include the date
90 days after the offering date set forth on the Final Memorandum provided for
the information of the Initial Purchasers and for delivery to prospective
purchasers of the Offered Securities.

(f) Except in accordance with the provisions of the lock-up letters
substantially in the forms attached as Annex A, for the period specified in such
letter, the Company shall not allow the employees listed in Schedule C to sell
or otherwise transfer, without the prior written consent of Deutsche Bank, any
Securities or securities convertible into or exchangeable or exercisable for any
shares of Securities.

(g) The Company agrees with the several Initial Purchasers that the Company will
pay all expenses incident to the performance of the obligations of the Company
under this Agreement, for expenses (excluding fees and disbursements of counsel
to the Initial Purchasers) incurred in connection with qualification of the
Offered Securities for sale and determination of their eligibility for
investment under the laws of such jurisdictions as the Representatives designate
and the preparation and printing of memoranda relating thereto, for any fees
charged by investment rating agencies for the rating of Offered Securities, for
expenses incurred in distributing the Final Memorandum (including any amendments
and supplements thereto) to the Initial Purchasers and for expenses incurred for
preparing, printing and distributing any Issuer Written Communication to
investors or prospective investors, any applicable listing or other fees, all
fees and expenses of the Trustee or any agent thereof, and for any travel
expenses of the Company’s officers and employees and any other expenses of the
Company in connection with attending or hosting meetings with prospective
purchasers of the Offered Securities, excluding the cost of any aircraft
chartered in connection with attending or hosting such meetings (such travel and
other expenses in connection with such meetings, collectively, the “Road Show
Expenses”).



--------------------------------------------------------------------------------

(h) The Company shall apply the net proceeds from the sale of the Offered
Securities being sold by the Company as set forth in the General Disclosure
Package, and, except as disclosed in the General Disclosure Package, the Company
does not intend to use any of the proceeds from the sale of the Offered
Securities hereunder to repay any outstanding debt owed to any affiliate of any
Initial Purchaser.

(i) The Company will not take, directly or indirectly, any action designed to or
that would constitute or that might reasonably be expected to result in
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Offered Securities; it being understood and
agreed that the concurrent offering of the convertible debenture hedge and
warrant transactions as each described in the General Disclosure Package under
the captions “Entry into Convertible Debenture Hedge” and “Sale of Warrants”
shall not result in a breach of this Section 6(i).

(j) None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Offered
Securities in a manner which would require the registration under the Act of the
Offered Securities.

(k) The Company will not, and will not permit any of the subsidiaries of the
Company or their respective Affiliates or persons acting on their behalf to,
engage in any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Act) in connection with the offering of
the Offered Securities in any manner involving a public offering within the
meaning of Section 4(2) of the Act.

(l) For so long as any of the Offered Securities are “restricted securities”
within the meaning of Rule 144(a)(3) under the Act, the Company will make
available at its expense, upon request, to any holder of such Offered Securities
and any prospective purchasers thereof the information specified in
Rule 144A(d)(4) under the Act, unless the Company is then subject to Section 13
or 15(d) of the Exchange Act.

(m) The Company will use its best efforts to permit the Convertible Securities
to be eligible for clearance and settlement through The Depository Trust
Company.

7. Conditions of the Obligations of the Initial Purchasers. The obligations of
the several Initial Purchasers to purchase and pay for the Firm Securities on
the First Closing Date and the Optional Securities to be purchased on each
Optional Closing Date will be subject to the accuracy of the representations and
warranties on the part of the Company herein (as though made on such Closing
Date), to the accuracy of the statements of Company officers made pursuant to
the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions precedent:

(a) The Representatives shall have received a letter, addressed to the Initial
Purchasers, dated the date hereof, of PricewaterhouseCoopers LLP confirming that
they are an independent registered public accounting firm within the meaning of
the Act and the applicable published Rules and Regulations thereunder and
stating to the effect that:

(i) in their opinion the financial statements incorporated by reference in the
Offering Memorandum comply as to form in all material respects with the
applicable sections of Regulation S-X;

(ii) they have read the minutes of the 2010 meetings of the stockholders, the
Board of Directors, Nominating and Corporate Governance Committee, Audit
Committee, and Special Committee of the Board of Directors of the Company and
its subsidiaries as set forth in the minute books at March 24, 2010, and have
been advised by the officials of the Company that the minutes of all such
meetings through that date were set forth therein (except for such minutes as
set forth therein which were not approved in final form, for which they received
drafts, and which drafts officials of the Company represented include all
substantive actions taken at such meeting), and have carried out other
procedures to March 24, 2010 (their work not having extended to March 25, 2010),
but the foregoing



--------------------------------------------------------------------------------

procedures do not constitute an audit made in accordance with standards of the
PCAOB and would not necessarily reveal matters of significance with respect to
the comments in the following paragraph (iv), so they make no representations as
to the sufficiency of the foregoing procedures for the purposes of those
receiving the letter;

(iii) they have inquired of certain officials of the Company who have
responsibility for financial and accounting matters whether (A) at March 24,
2010 there was any change in the capital stock or increase in long-term debt of
the Company and subsidiaries consolidated as compared with amounts shown in the
January 3, 2010 consolidated balance sheet incorporated by reference in the
Offering Memorandum, or (B) for the period from January 4, 2010 to March 24,
2010, there were any decreases, as compared with the corresponding period in the
preceding year, in total revenue, and on the basis of these inquiries and their
reading of the minutes as described in paragraph (iii) above, nothing came to
their attention that caused them to believe that there was any such change,
increase or decrease, except in all instances for changes, increases or
decreases, that the Offering Memorandum discloses have occurred or may occur,
except that (C) capital stock increased by approximately $371,000 due to the
exercise of employee stock options and vesting of restricted stock units, and
(D) the carrying amount of long-term debt increased by $5,436,000 due to the
accretion of debt discount.

(b) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the judgment of a majority in interest of the Initial
Purchasers including the Representatives, is material and adverse and makes it
impractical or inadvisable to proceed with completion of the offering or the
sale of and payment for the Offered Securities; (ii) any downgrading in the
rating of any debt securities of the Company by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Act), or any public announcement that any such organization has under
surveillance or review its rating of any debt securities of the Company (other
than an announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating) or any announcement that
the Company has been placed on negative outlook; (iii) any change in U.S. or
international financial, political or economic conditions or currency exchange
rates or exchange controls as would, in the judgment of a majority in interest
of the Initial Purchasers including the Representatives, be likely to prejudice
materially the success of the proposed issue, sale or distribution of the
Offered Securities, whether in the primary market or in respect of dealings in
the secondary market; (iv) any material suspension or material limitation of
trading in securities generally on the New York Stock Exchange, or any setting
of minimum or maximum prices for trading on such exchange; (v) or any suspension
of trading of any securities of the Company on any exchange or in the
over-the-counter market; (vi) any banking moratorium declared by U.S. Federal or
New York authorities; (vii) any major disruption of settlements of securities or
clearance services in the United States or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States or the
Philippines, any declaration of war by Congress or any other national or
international calamity or emergency if, in the judgment of a majority in
interest of the Initial Purchasers including the Representatives, the effect of
any such attack, outbreak, escalation, act, declaration, calamity or emergency
makes it impractical or inadvisable to proceed with completion of the offering
or the sale of and payment for the Offered Securities.

(c) The Representatives shall have received an opinion, dated such Closing Date,
of Jones Day, counsel for the Company, as to the matters described in Annex B.

(d) The Representatives shall have received (i) an opinion of Mourant du Feu &
Jeune, Cayman Islands counsel for the Company, substantially in the form
attached as Annex C and (ii) an opinion of Poledna Boss Kurer AG, Swiss counsel
for the Company, as to the matters described in Annex D.



--------------------------------------------------------------------------------

(e) The Representatives shall have received from Skadden, Arps, Slate, Meagher &
Flom LLP, counsel for the Initial Purchasers, such opinion or opinions, dated
such Closing Date, with respect to the incorporation of the Company, the
validity of the Offered Securities delivered on such Closing Date, and other
related matters as the Representatives may require, and the Company shall have
furnished to such counsel such documents as they may reasonably request for the
purpose of enabling them to pass upon such matters.

(f) The Representatives shall have received a certificate, dated such Closing
Date, of the Chief Executive Officer or any Vice President and a principal
financial or accounting officer of the Company in which such officers, to the
best of their knowledge after reasonable investigation, shall state that: the
representations and warranties of the Company in this Agreement are true and
correct; the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date; and, subsequent to the date of the most recent financial
statements in the General Disclosure Package, there has been no material adverse
change, nor any development or event involving a prospective material adverse
change, in the condition (financial or other), business, properties or results
of operations of the Company and its subsidiaries taken as a whole except as set
forth in the General Disclosure Package or as described in such certificate.

(g) The Representatives shall have received a letter, dated such Closing Date,
of PricewaterhouseCoopers LLP which meets the requirements of subsection (a) of
this Section, except that the specified date referred to in such subsection will
be a date not more than three days prior to such Closing Date for the purposes
of this subsection.

(h) On or prior to the date of this Agreement, the Representatives shall have
received lock-up letters substantially in the form attached as Annex A from the
persons listed in Schedule C, except as agreed upon by the Company and the
Representatives prior to the date of this Agreement.

The Company will furnish the Representatives with such conformed copies of such
opinions, certificates, letters and documents as the Representatives reasonably
requests. The Representatives may in its sole discretion waive on behalf of the
Initial Purchasers compliance with any conditions to the obligations of the
Initial Purchasers hereunder, whether in respect of an Optional Closing Date or
otherwise.

8. Representations and Warranties of the Initial Purchasers.

(a) Each of the Initial Purchasers represents and warrants to the Company (as to
itself only) that (i) it has not and will not solicit offers for, or offer or
sell, the Offered Securities by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Act; and (ii) it has and will solicit offers for the Offered Securities only
from, and will offer the Offered Securities only to persons whom the Initial
Purchasers reasonably believe to be qualified institutional buyers as defined in
Rule 144A promulgated under the Act (“QIBs”) or, if any such person is buying
for one or more institutional accounts for which such person is acting as
fiduciary or agent, only when such person has represented to the Initial
Purchasers that each such account is a QIB, to whom notice has been given that
such sale or delivery is being made in reliance on Rule 144A, and, in each case,
in transactions under Rule 144A.

(b) Each of the Initial Purchasers represents and warrants (as to itself only)
with respect to offers and sales outside the United States that (i) it has and
will comply with all applicable laws and regulations in each jurisdiction in
which it acquires, offers, sells or delivers Offered Securities or has in its
possession or distributes any General Disclosure Package or Final Memorandum or
any such other material, in all cases at its own expense; (ii) the Offered
Securities have not been and will not be offered or sold within the United
States or to, or for the account or benefit of, U.S. persons except pursuant to
an exemption from the registration requirements of the Act; (iii) it is a QIB
within the meaning of Rule 144A; and (iv) without the prior consent of the
Company, other than one or more term sheets relating to the Offered Securities
containing customary information, it has not made and will not make any offer
relating to the Offered Securities that would constitute a “written
communication” (within the meaning of the Act



--------------------------------------------------------------------------------

and the rules and regulations thereunder) prepared by or on behalf of the
Company, or used or referred to by the Company, that constitutes an offer to
sell or a solicitation of an offer to buy the Offered Securities other than the
General Disclosure Package or the Final Memorandum, including without
limitation, any road show relating the Offered Securities that constitutes such
a written communication other than the Recorded Road Show (the “Supplemental
Document”).

(c) Each Initial Purchaser, severally and not jointly represents and warrants
and agrees with the Company that:

(i) in relation to each member state (each, a “Relevant Member State”) of the
European Economic Area that has implemented Directive 2003/71/EC (including any
relevant implementing measure in each Relevant Member State, the “Prospectus
Directive”), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of Offered
Securities to the public (as such expression is defined in Section 17) in that
Relevant Member State prior to the publication of a prospectus in relation to
the Offered Securities that has been approved by the competent authority in that
Relevant Member State or, where appropriate, approved in another Relevant Member
State and notified to the competent authority in that Relevant Member State, all
in accordance with the Prospectus Directive, except that it may, with effect
from and including the Relevant Implementation Date, make an offer of Offered
Securities to the public in that Relevant Member State at any time: (A) to legal
entities which are authorized or regulated to operate in the financial markets
or, if not so authorized or regulated, whose corporate purpose is solely to
invest in securities; (B) to any legal entity which has two or more of (1) an
average of at least 250 employees during the last financial year; (2) a total
balance sheet of more than €43,000,000 and (3) an annual net turnover of more
than €50,000,000, as shown in its last annual or consolidated accounts; (C) to
fewer than 100 natural or legal persons (other than qualified investors as
defined in the Prospectus Directive) subject to obtaining the prior consent of
the manager for any such offer; or (D) in any other circumstances which do not
require the publication by the Company of a prospectus pursuant to Article 3 of
the Prospectus Directive;

(ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”)) received by it in connection with the
issue or sale of the Offered Securities in circumstances in which Section 21(1)
of the FSMA does not apply to the Company; and

(iii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Offered Securities in,
from or otherwise involving the United Kingdom.

9. Indemnification and Contribution. (a) The Company will indemnify and hold
harmless each Initial Purchaser, its partners, members, directors, officers,
employees, agents, affiliates and each person, if any, who controls such Initial
Purchaser within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act (each, an “Indemnified Party”), against any losses, claims, damages
or liabilities, joint or several, to which such Indemnified Party may become
subject, under the Act, the Exchange Act, other Federal or state statutory law
or regulation or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any part of the General Disclosure Package, any Issuer Written Communication or
Final Memorandum, or, in each case, arise out of or are based upon the omission
or alleged omission, of a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse each
Indemnified Party for any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending against any such
loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement in or omission or alleged



--------------------------------------------------------------------------------

omission from any of such documents in reliance upon and in conformity with
written information furnished to the Company by any Initial Purchaser through
the Representatives, if any, specifically for use therein, it being understood
and agreed that the only such information furnished by any Initial Purchaser
consists of the information described as such in subsection (b) below.

(b) Each Initial Purchaser will severally and not jointly indemnify and hold
harmless the Company, each of its directors and each of its officers and each
person, if any, who controls the Company within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act (each an “Initial Purchaser Indemnified
Party”), against any losses, claims, damages or liabilities to which such
Initial Purchaser Indemnified Party may become subject, under the Act, the
Exchange Act, other Federal or state statutory law or regulation or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any part of any the General
Disclosure Package, any Issuer Written Communication or Final Memorandum, or
arise out of or are based upon the omission or the alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representatives,
if any, specifically for use therein, and will reimburse any legal or other
expenses reasonably incurred by such Initial Purchaser Indemnified Party in
connection with investigating or defending against any such loss, claim, damage,
liability or action, as such expenses are incurred, it being understood and
agreed that the only such information furnished by any Initial Purchaser
consists of the following information in each General Disclosure Package and
Final Memorandum furnished on behalf of each Initial Purchaser: the first
sentence of the second paragraph, and the first, second and fourth sentences in
the third paragraph and the fourth paragraph under “The Offering—Convertible
Debenture Hedge and Warrant Transactions;” the first sentence in the second
paragraph, the first, second and fourth sentences in the third paragraph, and
the fourth paragraph under “Risk Factors—The convertible debenture hedge and
warrant transactions may affect the value of the debentures and our class A
common stock”; this information contained in the third sentence of the eighth
paragraph, the entirety of the ninth paragraph and the third and fifth sentences
of the tenth paragraph under the caption “Plan of Distribution.”

(c) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party (who shall not, except with the consent of the indemnified party, be
counsel to the indemnifying party), and after notice from the indemnifying party
to such indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of an indemnified party.



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a), (b) or
(c) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a), (b) or (c) above (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Initial Purchasers on the other from the
offering of the Offered Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and the
Initial Purchasers on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and the Initial Purchasers on the other shall be deemed
to be in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the Initial Purchasers. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company, or the
Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this subsection (d). Notwithstanding
the provisions of this subsection (d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Offered Securities underwritten by it and distributed to the public were
offered to the public exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective underwriting
obligations and not joint.

(e) The obligations of the Company under this Section shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Initial
Purchaser within the meaning of the Act; and the obligations of the Initial
Purchasers under this Section shall be in addition to any liability which the
respective Initial Purchasers may otherwise have and shall extend, upon the same
terms and conditions, to each director of the Company, to each officer of the
Company and to each person, if any, who controls the Company within the meaning
of the Act.

10. Default of Initial Purchasers. If any Initial Purchaser or Initial
Purchasers default in their obligations to purchase Offered Securities hereunder
on either the First Closing Date or any Optional Closing Date and the aggregate
principal amount of Offered Securities that such defaulting Initial Purchaser or
Initial Purchasers agreed but failed to purchase does not exceed 10% of the
total principal amount of Offered Securities that the Initial Purchasers are
obligated to purchase on such Closing Date, the Representatives may make
arrangements satisfactory to the Company for the purchase of such Offered
Securities by other persons, including any of the Initial Purchasers, but if no
such arrangements are made by such Closing Date, the non-defaulting Initial
Purchasers shall be obligated severally, in proportion to their respective
commitments hereunder, to purchase the Offered Securities that such defaulting
Initial Purchasers agreed but failed to purchase on such Closing Date. If any
Initial Purchaser or Initial Purchasers so default and the aggregate principal
amount of Offered Securities with respect to which such default or defaults
occur exceeds 10% of the total principal amount of Offered Securities that the
Initial Purchasers are obligated to purchase on such Closing Date and
arrangements satisfactory to the Representatives and the Company for the
purchase of such Offered Securities by other persons are not made within 36
hours after such default, this Agreement will terminate without liability on the
part of any non-defaulting Initial Purchaser or the Company, except as provided
in Section 11 (provided that if such default occurs with respect to Optional
Securities after the First Closing Date, this Agreement will not terminate as to
the Firm Securities or any Optional Securities purchased prior to such
termination). As used in this Agreement, the term “Initial Purchaser” includes
any person substituted for an Initial Purchaser under this Section. Nothing
herein will relieve a defaulting Initial Purchaser from liability for its
default.



--------------------------------------------------------------------------------

11. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Initial Purchasers set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation, or statement as to the results thereof, made by or on
behalf of any Initial Purchaser, the Company or any of their respective
representatives, officers or directors or any controlling person, and will
survive delivery of and payment for the Offered Securities. If this Agreement is
terminated pursuant to Section 10 or if for any reason the purchase of the
Offered Securities by the Initial Purchasers is not consummated, the Company
shall remain responsible for the expenses to be paid or reimbursed by them
pursuant to Section 6 and the respective obligations of the Company and the
Initial Purchasers pursuant to Section 9 shall remain in effect, and if any
Offered Securities have been purchased hereunder the representations and
warranties in Section 3 and all obligations under Section 6 shall also remain in
effect. If the purchase of the Offered Securities by the Initial Purchasers is
not consummated for any reason other than solely because of the termination of
this Agreement pursuant to Section 10 or the occurrence of any event specified
in clause (iii), (iv), (vi), (vii) or (viii) of Section 7(b), the Company will
reimburse the Initial Purchasers for all out-of-pocket expenses (including fees
and disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities.

12. Notices. All communications hereunder will be in writing and, if sent to the
Initial Purchasers, will be mailed, delivered or telegraphed and confirmed to
the Representatives c/o Deutsche Bank Securities Inc., 60 Wall Street, New York,
NY 10005, Attention: ECM Syndicate Desk (Fax: 212-797-9344), Citigroup Global
Markets Inc., 388 Greenwich Street, New York, New York, 10013, Attention:
General Counsel (Fax: 212-816-7912) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, One Bryant Park, New York, NY 10036, Attention: Syndicate
Department (Fax: 646-855-3073), with a copy to ECM Legal (Fax: 212-230-8730) or,
if sent to the Company, will be mailed, delivered or telegraphed and confirmed
to it at 3939 North First Street, San Jose, California 95134 (Fax:
408-240-5400), Attention: Chief Financial Officer; provided, however, that any
notice to an Initial Purchaser pursuant to Section 9 will be mailed, delivered
or telegraphed and confirmed to such Initial Purchaser.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 9, and no other person
will have any right or obligation hereunder.

14. Representation of Initial Purchasers. The Representatives will act for the
several Initial Purchasers in connection with this financing, and any action
under this Agreement taken by the Representatives will be binding upon all the
Initial Purchasers.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

16. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) each Representative is acting solely as a principal in connection with the
sale of the Offered Securities and no fiduciary, advisory or agency relationship
between the Company and the Representative has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether the
Representative has advised or is advising the Company on other matters;

(b) the price of the Offered Securities set forth in this Agreement was
established by the Company following discussions and arms-length negotiations
with the Representative and the Company is capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement;



--------------------------------------------------------------------------------

(c) it has been advised that the Representative and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and the Representative have no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and

(d) it waives, to the fullest extent permitted by law, any claims it may have
against the Representative for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Representative shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

17. Research Independence. In addition, the Company acknowledges that the
Initial Purchasers’ research analysts and research departments are required to
be independent from their respective investment banking divisions and are
subject to certain regulations and internal policies, and that such Initial
Purchasers’ research analysts may hold and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of its investment bankers. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the Initial Purchasers with respect to
any conflict of interest that may arise from the fact that the views expressed
by their independent research analysts and research departments may be different
from or inconsistent with the views or advice communicated to the Company by
such Initial Purchasers’ investment banking divisions. The Company acknowledges
that each of the Initial Purchasers is a full service securities firm and as
such from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company.

18. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of laws.

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Representative understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement among the Company and the several
Initial Purchasers in accordance with its terms.

Very truly yours,

 

SUNPOWER CORPORATION

By:  

/s/ Bruce Ledesma

Name:   Bruce Ledesma Title:   General Counsel

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

DEUTSCHE BANK SECURITIES INC.

Acting on behalf of itself and as a Representative of the several Initial
Purchasers

By    DEUTSCHE BANK SECURITIES INC.

 

  By:  

/s/ Peter Barna

  Name:   Peter Barna   Title:   Managing Director   By:  

/s/ Andrew Yaeger

  Name:   Andrew Yaeger   Title:   Managing Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Acting on behalf of itself and as a Representative of the several Initial
Purchasers

By    MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

  By:  

/s/ Chet Bozdog

  Name:   Chet Bozdog   Title:   Managing Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.

Acting on behalf of itself and as a Representative of the several Initial
Purchasers

By    CITIGROUP GLOBAL MARKETS INC.

 

  By:  

/s/ Guy Seebohm

  Name:   Guy Seebohm   Title:   MD—ECM   By:  

/s/ Nicole Lampsa

  Name:   Nicole Lampsa   Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC

Acting on behalf of itself and as a Representative of the several Initial
Purchasers

By    CREDIT SUISSE SECURITIES (USA) LLC

 

  By:  

/s/ Brad David

  Name:   Brad David   Title:   Director

[Signature Page to Purchase Agreement]